KERN, Associate Judge,
concurring:
I agree that the trial court exceeded its statutory authority under the particular circumstances of this case when it ordered the Department of Human Services (DHS) to pay for placement of the delinquent juvenile in a particular school for special educational training.
The Family Division of the Superior Court is authorized to “order any public agency of the District of Columbia to provide any service the Division determines is needed and which is within such agency’s legal authority . . . D.C. Code 1978 Supp., § 16-2320(a)(5)(i) (emphasis added).1 However, the “legal authority” of DHS to provide services for delinquent children is limited. According to D.C. Code 1973, § 3 — 120, DHS may place a child adjudged to be delinquent in “suitable homes, institutions or training schools” only if the Family Division has first committed the delinquent child to the agency’s “custody and care.” Since the trial court in the instant case did not give DHS custody of the juvenile, DHS did not have legal authority to pay for his schooling. Therefore, in the absence of some other statutory authority, it was beyond the power of the court to order DHS to take action which was not within the agency’s legal authority, viz., payment for school for a delinquent juvenile not within the agency’s legal custody.
Under the circumstances, the Commissioner was not in contempt for refusing to obey an order which the court was without authority to make. Hence, the judgment of contempt must be reversed.

. The optional dispositions of § 16-2320(a)(5), which deal with neglected children, are made available to the Family Division for resolving cases of children found to be delinquent or in need of supervision by D.C. Code 1973, § 16-2320(c).